IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00245-CV

                           EX PARTE ULLJA KUNTZE


                                Original Proceeding



                                      ORDER


      “Appellant’s Request to Reconsider Jan 03, 2018 Order,” relating to the Court’s

Order and Notice to File Record issued on January 3, 2018 in this proceeding, is denied.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order issued and filed February 14, 2018